Order dated March 5, 1969 unanimously modified by striking therefrom the first ordering paragraph and in lieu thereof the motion therein denied is remitted to Special Term for a new hearing on the question of defendant’s contempt in this respect, and as so modified affirmed without costs. Memorandum: The order of March 5, 1969 should be modified by striking the paragraph denying the motion to hold the defendant in contempt for failure to pay the $70 per week as directed in the order of August 3, 1968, and that motion should be remitted to Special Term of the Supreme Court for a new hearing to determine whether defendant’s means have been such that he should be held in contempt of court for such failure to pay. Such hearing should be heard promptly by another Justice. (Appeal from order of Oneida Special Term denying motion to reopen case and for other relief.) Present — Marsh, J. P., Witmer, Moule and Bastow, JJ.